Citation Nr: 1038450	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-07 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lymph gland infection of 
the throat.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in August 
2009 when it was remanded for additional evidentiary development.  


FINDING OF FACT

There is no competent evidence linking a currently existing 
disorder manifested by a lymph gland infection of the throat to 
the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a disorder manifested by 
a lymph gland infection of the throat are not met.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a lymph gland infection 
of the throat.  The discussion in a January 2007 VCAA letter has 
informed the appellant of the information and evidence necessary 
to warrant entitlement to service connection for his claimed 
disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came after complete notification 
of the Veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim and was provided with notice of the types of evidence 
necessary to establish any disability rating and/or the effective 
date in the January 2007 VCAA letter.  The appellant's status as 
a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Veteran was scheduled for examinations in January 2010 and 
March 2010.  VA records indicate that he cancelled the January 
2010 examination and failed to report for the examination in 
March 2010.  The Veteran's representative has argued in a June 
2010 Informal Hearing Presentation that there are two different 
mailing addresses which have been used for the Veteran and that 
the case should be remanded to determine the Veteran's correct 
address.  The Board finds, however, that the addresses used for 
the Veteran are essentially the same for mailing purposes.  The 
addresses both are at [redacted] with the same zip code but 
differ in that one calls it [redacted] and one calls it 
[redacted].  They are also different in that the addresses 
list two different cities in Minnesota.  Correspondence received 
from the Veteran has included both addresses as return addresses.  
The Board finds that the difference in the addresses is not so 
significant as to trigger a belief that correspondence is not 
being sent to the Veteran's last known address.  This finding is 
supported by the fact that, according to VA records, it was the 
Veteran who cancelled a January 2010 VA examination.  This leads 
the Board to believe that he had received notice of this 
examination.  Additionally, the zip code has always remained the 
same and no correspondence has been returned as undeliverable.  
The Veteran has not provided VA with any more current address.  
See Woods v. Gober, 14 Vet. App. 214 (2000).  There has been no 
clear evidence to rebut the presumption of regularity and, 
therefore, the Board presumes that government officials "have 
properly discharged their official duties" and the Veteran has 
received proper notification.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  The Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.



Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Therefore, the 
veteran's lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

In this case, the Veteran is competent to report that he 
experienced problems with swollen lymph glands while on active 
duty.  This is symptomatology which is capable of observation by 
a lay person.  However, he is not competent to provide a 
diagnosis for the cause of the swollen lymph glands or any lymph 
gland disorder nor is he competent to provide an etiological 
nexus between any current symptomatology associated with the 
lymph gland and service as such assessments are not simple in 
nature.  See Jandreau; see also Woehlaert.

Analysis

In January 2007, the Veteran submitted a claim of entitlement to 
service connection for a lymph gland infection manifested in his 
throat.  He wrote that he had been treated intermittently for the 
problem from November 1969 to May 1970.  In March 2007, he wrote 
that he had a mouth infection which was present daily for six 
months from November 1969 to May 1970 for which he was treated at 
Fort Bragg, Fort Dix and Fort Lewis.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant. 
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The service treatment records document that the Veteran was 
hospitalized for three days in February 1970 with complaints of a 
sore throat, malaise, myalgias, cough and headache.  Physical 
examination revealed that the Veteran's pharynx was inflamed, his 
cervical nodes were enlarged and tender, and he complained of a 
sore throat.  The assessment was upper respiratory infection.  He 
was asymptomatic when he was released to duty three days later.  
The service treatment records further document that the Veteran 
also complained of swollen glands and an ulcer in the mouth in 
December 1970 and a mouth infection in February 1971.  Physical 
examination conducted in December 1970 failed to reveal any 
pathology.  No pertinent disability was noted at the time of the 
Veteran's discharge examination which was conducted in December 
1972.  Clinical evaluation of all systems was determined to be 
normal at that time.  The Veteran indicated on a Report of 
Medical History he completed in December 1972 that he had a 
tumor, growth, cyst or cancer but there was no further 
elaboration.  He denied all other symptomatology including ear, 
nose or throat trouble and also gum trouble.  

While there is evidence of record of complaints regarding the 
Veteran's glands and other areas during active duty, service 
connection cannot be granted for a disorder associated with a 
lymph gland infection of the throat as there is no competent 
evidence of record of the current existence of a disorder 
manifested by lymph gland infection of the throat nor is there 
any competent evidence of record linking a currently existing 
disorder manifested by problems with the lymph glands of the 
throat to the Veteran's active duty service.  

The only evidence of record which indicates that the Veteran 
currently experiences a disorder manifested by lymph gland 
infection of the throat which was etiologically linked to his 
active duty service is the Veteran's own allegations.  As set out 
above, the Veteran is not competent to provide such evidence as 
it involves a complex medical question.  

As set out above, VA attempted to schedule the Veteran for VA 
examinations in January 2010 and March 2010 but the Veteran 
cancelled the January 2010 appointment and failed to report for 
the March 2010 appointment.  

As there is no competent evidence linking a currently existing 
disorder manifested by a lymph gland infection of the throat to 
the Veteran's active duty service, the claim must be denied.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of the competent 
evidence is against entitlement to service connection for a 
disorder manifested by a lymph gland infection of the throat.  It 
follows that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


